DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nittala, US 2012/0149213 in view of Miya, US 2012/0077350.
	Regarding Claim 1. Nittala teaches a method of depositing a material on a surface of a substrate surface, the method comprising the steps of: 
providing the substrate in a reaction chamber; 
forming first active species from a first reactant to modify a surface of the substrate; and 
performing one or more deposition cycles to deposit the material, wherein each deposition cycle comprises: introducing a second reactant to the substrate, and a third reactant that react with the chemisorbed material to form deposited material, wherein a ratio of a number of steps of forming first active species and a number of deposition cycles ranges from about 1:1 to a multi – deposition cycle under summary of the invention in paragraphs 3 – 17 and with reference to Fig 2 in paragraphs 47 and 48.
Nittala fails to teach (1) wherein the second reactant reacts with the surface to form chemisorbed material; and forming second active species from a third reactant that react with the chemisorbed material to form deposited material, wherein a ratio of a number of steps of forming first active species and (2) a number of deposition cycles ranges to about 1:10.
Regarding element (2), it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Nittala and repeat the cycle to about 10 
Regarding element (1), Miya teaches a method of depositing a material on a surface of a substrate surface, wherein the second reactant TMA reacts with the surface to form chemisorbed material; and forming second active species from a third reactant, oxygen that react with the chemisorbed material to form deposited material with reference to Fig. 3 in paragraphs 75, 77 – 87 by an ALD process for the benefit of forming a high quality film even when formed at a low temperature in paragraph 5.
  Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Nittala and introduce the second reactant that reacts with the surface to form chemisorbed material; and forming second active species from a third reactant, that react with the chemisorbed material to form deposited material such as aluminum oxide for the benefit of forming a high quality film even when formed at a low temperature as taught by Miya in paragraph 5.
	Regarding Claim 2, Nittala in view of Miya fails to teach wherein the ratio of a number of steps of forming first active species and a number of deposition cycles ranges from about 1:1 to about 1:5.
	However, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Nittala and repeat the cycle to about 5 more times for the benefit of reaching the desired thickness of the material as demonstrated by Nittala with reference to Fig. 2.
Regarding Claim 3, Nittala teaches the surface comprises silicon in paragraph 5.
	Regarding Claim 4, Nittala in view of Miya fails to teach wherein the first active species removes one or more of hydrogen and a hydroxyl group from the surface.
	However, it would have been obvious to one with ordinary skill in the art at the time of the invention that the first active species removes one or more of hydrogen and a hydroxyl group from the surface since Nittala uses the same procedure as the invention.
	Regarding Claim 5, Nittala teaches a flow of the first reactant is continuous during the step of forming first active species and the step of performing one or more deposition cycles with reference to Fig. 2 in paragraphs 47 and 48. 
	Regarding Claim 6, Nittala teaches the step of forming first active species does not include a purge step in paragraphs 3 – 17.
 	Regarding Claim 7, Nittala teaches a step of providing an inert gas to the reaction chamber.  
Regarding Claim 8, Nittala teaches the inert gas is provided continuously during the steps of forming first active species and performing one or more deposition cycles with reference to Fig. 2 in paragraphs 15, 47 and 48.  
Regarding Claim 9, Nittala teaches the first reactant comprises nitrogen in paragraph 15.  
Regarding Claim 10, Nittala teaches the first reactant comprises one of more of nitrogen, NH3, NO, N2O, NO2.  
Regarding Claim 11, Miya teaches the second reactant comprises silicon (DCS) in paragraph 100.  
Regarding Claim 12, Miya teaches the second reactant comprises one or more of a silane, an aminosilane, a siloxane amine, a silazane amine, an iodosilane, and a chloride in paragraphs 100, 114, 132 and 169.  
Regarding Claim 13, Miya teaches the third reactant comprises oxygen in paragraph 85.  
Regarding Claim 14, Miya teaches the third reactant comprises one or more of water, hydrogen peroxide, and ozone in paragraphs 47 and 60.  
Regarding Claim 15, Miya teaches a temperature of a substrate support within the reaction chamber is less than 450 oC in paragraph 77.  
Regarding Claim 16, Miya teaches a high frequency power supply to the electrodes, but fails to teach a power applied to electrodes to form the second active species is about 400 W to about 1500 W.  
However, given the substantial teaching of Miya, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control these parameters during the ionization of the oxygen plasma through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claim 17, Miya teaches wherein the steps of forming first active species and performing one or more deposition cycles are repeated until a recess on the surface is filled with the deposited material with reference to Fig. 9 in paragraph 99. 
Regarding Claim 18, Nittala teaches void – free filling, but Nittala in view of Miya fails to teach, wherein the deposited material within the recess is seamless.  
	However, given the substantial teaching of Miya, it would have been obvious to one with ordinary skill in the art at the time of the invention that conformal deposition by ALD on the modified surface treated with the active species of Nittala will produce a deposited material within the recess that will be seamless.
	Regarding Claim 19, Nittala in view of Miya teaches a method of depositing material on substrate surface, the method comprising the steps of: providing the substrate in a reaction chamber; forming first active species from a first reactant to modify a surface of the substrate; and performing one or more deposition cycles to deposit the material, wherein each deposition cycle comprises: introducing a second reactant to the substrate, wherein the second reactant reacts with the surface to form chemisorbed material; and forming second active species from a third reactant that react with the chemisorbed material to form deposited material, wherein a ratio of a number of steps of forming first active species and a number of deposition cycles ranges from about 1:1 to about 1:10, wherein an inert gas is continuously provided to the reaction chamber during the steps of forming first active species and performing one or more deposition cycles, and wherein a flow of the first reactant is continuous during the step of forming first active species and performing one or more deposition cycles as were described above in rejecting Claims 1, 5 and 8. 
	Regarding Claim 20, Nittala in view of Miya teaches a semiconductor processing apparatus comprising: one or more reaction chambers for accommodating a substrate comprising a surface; a first source for a first reactant in gas communication via a first valve with one of the reaction chambers; a second source for a second reactant in gas communication via a second valve with one of the reaction chambers; a third source for a third reactant in gas communication via a third valve with one of the reaction chambers; and a controller operably connected to the first, second, and third gas valves and configured and programmed to control:  26forming first active species from a first reactant to modify a surface of the substrate; and performing one or more deposition cycles to deposit material, wherein each deposition cycle comprises: introducing a second reactant to the substrate, wherein the second reactant reacts with the surface to form chemisorbed material; and forming second active species from a third reactant that react with the chemisorbed material to form deposited material, wherein a ratio of a number of steps of forming first active species and a number of deposition cycles ranges from about 1:1 to about 1:10 as was described earlier in rejecting Claim 1. Also, Miya teaches the apparatus with reference to Fig. 1 that can be used for perform the steps of Nittala and ALD cycles of Miya by programming the controller to run the process.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970.  The examiner can normally be reached on Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        June 8, 2021